  Case 17-28639         Doc 30     Filed 11/05/18 Entered 11/05/18 09:41:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28639
         EUGENE S HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2017.

         2) The plan was confirmed on 12/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-28639       Doc 30        Filed 11/05/18 Entered 11/05/18 09:41:17                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,875.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,875.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,482.24
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $186.02
    Other                                                                     $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,671.26

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
6801 BUILDING LLC                Unsecured      2,970.00            NA              NA            0.00       0.00
ATG CREDIT                       Unsecured           1.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,000.00     15,516.76        15,516.76           0.00       0.00
Commonwealth Financial           Unsecured           1.00           NA              NA            0.00       0.00
CONTINENTAL FURNITURE            Unsecured           1.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE                Unsecured      3,993.24            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         157.02           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured           1.00           NA              NA            0.00       0.00
DIRECTV                          Unsecured         502.69           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         106.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         402.37           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured      2,608.35       1,123.45        1,123.45           0.00       0.00
IL DEPT OF REVENUE               Priority       1,695.74       1,160.95        1,160.95           0.00       0.00
IL DEPT OF REVENUE               Priority          810.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          350.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          649.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA            NA         3,781.27           0.00       0.00
IL DEPT OF REVENUE               Secured              NA       3,781.27        3,781.27           0.00       0.00
ILLINOIS COLLECTION SE           Unsecured           1.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          801.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,438.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       9,004.63       2,718.96        2,718.96           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     11,773.73     20,731.30        20,731.30           0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured         288.00           NA              NA            0.00       0.00
METROPOLITAN AUTO LENDING        Unsecured           1.00           NA              NA            0.00       0.00
NCB MANAGEMENT SERVICES          Unsecured      9,373.76       9,353.76        9,353.76           0.00       0.00
OKINUS INC                       Unsecured         457.00           NA              NA            0.00       0.00
OKINUS INC                       Secured        1,000.00         969.95          969.95        204.24        0.00
RETRIEVAL MASTER CREDITORS BU    Unsecured         445.00           NA              NA            0.00       0.00
ROBERT J SEMRAD & ASSOC          Unsecured           1.00           NA              NA            0.00       0.00
TATE & KIRLIN                    Unsecured           1.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-28639       Doc 30     Filed 11/05/18 Entered 11/05/18 09:41:17                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim          Claim         Claim        Principal       Int.
Name                              Class   Scheduled       Asserted      Allowed         Paid          Paid
UNION AUTO SALES              Unsecured      4,429.60             NA           NA             0.00        0.00
UNION AUTO SALES              Secured             NA         4,429.60     4,429.60            0.00        0.00
US DEPT ED % ECMC             Unsecured      9,977.00             NA           NA             0.00        0.00
US DEPT ED % ECMC             Unsecured      5,612.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured     15,388.00      31,170.09     31,170.09            0.00        0.00
WESTLAKE FINANCIAL SERVICES   Secured             NA         5,036.19     5,036.19            0.00        0.00
WESTLAKE FINANCIAL SERVICES   Unsecured      4,235.00             NA      5,036.19            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                 $0.00                  $0.00
      Mortgage Arrearage                                 $0.00                 $0.00                  $0.00
      Debt Secured by Vehicle                            $0.00                 $0.00                  $0.00
      All Other Secured                             $14,217.01               $204.24                  $0.00
TOTAL SECURED:                                      $14,217.01               $204.24                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                               $3,879.91                 $0.00               $0.00
TOTAL PRIORITY:                                         $3,879.91                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $86,712.82                    $0.00               $0.00


Disbursements:

       Expenses of Administration                            $3,671.26
       Disbursements to Creditors                              $204.24

TOTAL DISBURSEMENTS :                                                                         $3,875.50




UST Form 101-13-FR-S (09/01/2009)
  Case 17-28639         Doc 30      Filed 11/05/18 Entered 11/05/18 09:41:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
